PER CURIAM.
Plaintiff-Appellant Laura Thompson appeals the district court’s grant of summary judgment in favor of defendant-appellee Kosair Children’s Hospital on plaintiffs claims of workplace discrimination and retaliation, constructive discharge and disability discrimination.
Having carefully considered the record on appeal, the briefs of the parties, the arguments of counsel and the applicable law, we hold that the district court correctly granted summary judgment in favor of defendant and dismissed plaintiffs claims.1
Accordingly, the judgment of the district court is AFFIRMED.

. Plaintiff-appellant raised an issue on appeal as to the appropriate version of a Kentucky statute applicable here. We acknowledge the 1996 modification to K.R.S. § 337.310, but we conclude that the modification has no effect on the outcome of this case.